DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (US 2016/0204636, cited by the applicant).
Re claims 1, 15:	Allen teaches a system comprising a charging cradle (20), and a scanning apparatus (1) communicatively coupled with the charging cradle, wherein the scanning apparatus comprises: communications circuitry (i.e., the scanner as shown in figure 1 is a wireless handheld scanner comprising wireless communication which is not shown, paragraph 0032), a universal power interface (RESU) configured to receive a removable power source connected thereto, wherein the removable power source comprises a power storage unit (12) and a charging circuit (13), and a control system comprising a processor configured to: determine a type of the removable power source (i.e., the RESU type) connected to the scanning apparatus, determine operating and charging parameters corresponding to the type of the removable power source (i.e., the temperature monitoring (15) is needed for a battery-type RESU), in response to the determined operating and charging parameters, select an operational mode of the scanning apparatus, wherein the operational mode comprises a normal mode (i.e., the battery is fully charged), and transmit information to the charging cradle, wherein the information is indicative of an operating mode of the communications circuitry selected based on the type of the removable power source (i.e., the charger includes indicators showing condition of the RESU such as the charge status or fully charged) (paragraph 0035) (see figs. 1-4; paragraphs 0031-0044).  
Re claims 2, 20:	 Wherein the operating mode of the communications circuitry comprises wireless communication protocol (paragraph 0032).  
Re claim 3:	The scanning apparatus (1) further comprising a docking interface configured to provide electrical communication between the charging cradle (20) and the removable power source (10) received by the scanning apparatus (fig. 1B).  
Re claim 4:	Wherein the processor is configured to operate the charging circuit so as to charge the power storage unit based on the one or more operating and charging parameters via the electrical communication between the charging cradle and the removable power source received by the scanning apparatus (paragraph 0044).  
Re claims 5, 16:	Wherein the type of the removable power source comprises a battery type removable power source, wherein the battery type removable power source comprises a battery as the power storage unit (paragraph 0031).  
Re claims 6, 17:	wherein the type of the removable power source comprises a super-capacitor type removable power source, wherein the super-capacitor type removable power source comprises a super-capacitor as the power storage unit (paragraph 0031).   
Re clams 7, 18:	Wherein the one or more operating and charging parameters comprise battery charging parameters, wherein, in an instance in which the processor determines the type of the removable power source as the battery type removable power source, the processor is further configured to transmit the battery charging parameters to the charging circuit (i.e., the temperature monitoring (15) is needed, paragraph 0038).  
Re claims 8, 19:	Wherein the one or more operating and charging parameters comprise super-capacitor charging parameters, wherein, in an instance in which the processor determines the type of the removable power source as the super-capacitor type removable power source, the processor is further configured to transmit super-capacitor type charging parameters to the charging circuit (i.e., the temperature monitoring (15) is not needed, paragraph 0038).   
Re claim 11:	Wherein the control system is further configured to be in communication with the charging cradle via charger interface (13).  
Re claim 12:	Wherein the charging cradle is further configured to transmit the information to the scanner (1) wherein the scanner can be a mobile-computer type serving as a host computing device (paragraph 0032).  
Re claim 13:	Wherein the charging parameters comprise a voltage and/or a current that is to be supplied to the removable power source (paragraph 0005).  
Re claim 14:	Wherein the control system is configured to generate a notification indicative of a low power condition of the removable power source (i.e., the charging status, paragraph 0035).  

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the scanning apparatus comprising the processor is further configured to, via connection with the universal power interface, query the memory of the removable power source to identify the type of the removable power source as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2887